Per Curiam:

The principal point in this case is whether
the advancement of money and the taking up of a note constituted a payment and extinguishment of the note or a purchase of the same. The testimony tended to show that *786the parties interested regarded the transaction as a purchase, and there were a number of circumstances supporting that theory. It was a question of fact submitted for the determination of the trial court, and its gen eral-finding appears to be sustained by sufficient evidence. The pleadings warranted the proof offered and the objection to the testimony is not deemed to be material.
The judgment is affirmed.